Citation Nr: 1505049	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include paroxysmal supraventricular tachycardia (PSVT) and ischemic heart disease, including as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of malaria.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for degenerative joint disease of the right ankle.

6.  Entitlement to service connection for a back injury.

7.  Entitlement to service connection for a traumatic brain injury (TBI).

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for diabetes mellitus, type II.

11.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to August 1966 that included service in the Republic of Vietnam.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection paroxysmal supraventricular tachycardia (claimed as ischemic heart disease).  In addition, a September 2012 rating decision denied service connection for residuals of malaria, tinnitus, PTSD, degenerative joint disease of the right ankle, a back injury, a TBI, COPD, sleep apnea, diabetes mellitus, type II, and bilateral hearing loss.  

In October 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for additional development.

The issues of entitlement to service connection for residuals of malaria, tinnitus, PTSD, degenerative joint disease of the right ankle, a back injury, a TBI, COPD, sleep apnea, diabetes mellitus, type II, and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a current heart disability.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include paroxysmal supraventricular tachycardia and ischemic heart disease, including as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In a November 2010 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the November 2010 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's electronic file does not reveal any additional VA treatment records not considered by the AOJ in the service connection claim on appeal.

In October 2013, the Board remanded the Veteran's case to afford him a VA examination and obtain VA treatment records dated since February 2012.  He was scheduled for a VA examination in October 2013 and VA medical records, dated from August to September 2013, were obtained.

The October 2013 VA opinion is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

II. Factual Background and Legal Analysis

Contentions

The Veteran asserts that he was exposed to herbicides while on active duty that caused his claimed heart disability.  Thus, he maintains that service connection is warranted for a heart disorder.


Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arteriosclerosis and cardio-vascular renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202, 53216 (August 31, 2010).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (to the effect that complaints of pain alone do not meet the current disability threshold). The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of cardiac pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Service department records indicate that the Veteran served in the Republic of Vietnam from August 1965 to August 1966.  Thus, he is presumed to have been exposed to herbicides.

Regardless of whether the Veteran had in-service herbicide exposure, his claim must fail because the weight of the credible evidence shows that he does not have a current heart disease or disability.

Service treatment records do not discuss a heart disability.

Post service VA medical records, dated from August 2004 to September 2013, include a June 18, 2007 cardiology consultation note prepared by a nurse practitioner.  The Veteran was evaluated for heart palpitations.  His past medical history reflected a normal treadmill test in 2005 and results of an echocardiogram in 2007 showed mild left ventricular hypertrophy, with normal Holter monitor readings in the past.  The Veteran did not recall not ever having palpitations and had a lot with stress.  The assessment was arrhythmias and an event monitor was planned to hopefully identify the arrhythmia and determine treatment.

An August 16, 2007 VA record reflects that an event monitor was conducted and showed only three transmissions of a sinus rhythm including times of symptoms of palpitations and rapid heartbeat reported.  An echocardiogram was requested; the records do not indicate whether it was performed.

In an October 2010 Report of Consultation and Examination, P.J.Y., D.C., a chiropractor, noted that the Veteran was screened for heart disease.  The Veteran's blood pressure was 164/90 and his heart sounds were faint.  It was noted that three lead electrocardiogram (ECG) screening demonstrated ST-T segment changes consistent with ischemic heart disease.  Due to the ST-T segment presentation, bradycardia, and hypertension, cardiology specialty follow up was recommended.  The diagnosis was ischemic heart disease that, in the chiropractor's opinion, was more likely than not directly and causally related to Agent Orange exposure and to the Veteran's active service.

According to an August 8, 2013 VA outpatient record, the Veteran was seen for complaints of chest pain that awakened him at night in the past six months approximately three to four times a week.  It did not happen during the day.  He had a dull, diffuse, pain with no radiation, shortness of breath, nausea, vomiting, or diaphoresis.  His pain lasted about one hour.  The Veteran had heartburn in the past for which he used omeprazole.  The assessment was chest pain that was atypical in nature but he was a high risk with a family history and high cholesterol.  Results of an electrocardiogram performed that day were normal, according to the October 2013 VA examination report, discussed infra.  A stress test and chest x-ray were recommended, and the examining physician commented that the Veteran's "symptoms are likely [gastrointestinal] in nature."

Results of a cardiac perfusion scan performed in September 2013 were normal.  A cardiac stress test also performed in September 2013 showed a low probability for the presence of significant obstructive coronary artery disease by ST segment analysis.  In a September 12, 2013 letter, the Veteran was advised that his cardiac stress test results were "satisfactory" to him, as the test showed no signs of significant blockage in his coronary (heart) arteries.

In October 2013, the Veteran underwent a VA cardiac disorders examination.  The examiner reviewed the Veteran's medical records and performed a clinical evaluation.  According to the examination report, the examiner checked "no" to whether the Veteran currently had or was ever diagnosed with a heart condition.  
The examiner noted the Veteran's history of being placed on Inderal in the 1980s for palpitations, that was discontinued in the 1980s.  The Veteran had a Holter monitor done in the 1980s that he recalled as normal.  Results of a treadmill test in 2005 were normal.  In 2006, he was evaluated for complaints of chest pain, palpitations, and shortness of breath.  An event monitor that was done in 2007 showed three transmissions during times of symptoms at which time Veteran was noted to be in sinus rhythm.  He was not placed on medication for PSVT nor diagnosed with PSVT.  The Veteran was seen in 2013 for complaints of chest pain and underwent a nuclear stress test and myocardial perfusion scan that were both normal.

The examiner checked "no" to whether the Veteran's heart conditions qualify within the generally accepted medical condition of ischemic heart disease.

In the examiner's opinion, the Veteran did not have ischemic heart disease.  The examiner explained that the Veteran's recent stress test showed a low probability for the presence of significant obstructive coronary artery disease and the myocardial perfusion scan in September 2013 was normal.  The examiner also noted that the Veteran was not diagnosed with paroxysmal SVT and was on no medications for a cardiac arrhythmia.

As detailed above, there are two medical opinions bearing on the question of whether the Veteran has a heart disability, including ischemic heart disease, related to an in-service disease or injury, including exposure to herbicides.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether it is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The 2013 opinion from the VA examiner is the most probative evidence of record on the question of whether the Veteran has a heart disability.  It shows that the claims file was extensively reviewed and the appellant's contentions were considered.  By contrast, the October 2010 statement from Dr. P.J.Y is somewhat flawed, as discussed below.

Dr. PJ.Y. offered contradictory statements, in that he clearly indicated that the Veteran had ECG findings consistent with ischemic heart disease.  However, the chiropractor then stated that due to ST-T segment presentation, bradycardia, and hypertension, a cardiac specialty consultation was recommended.  Dr. PJ.Y. assumed facts not in evidence.  Thus, his opinion is of limited probative value.

The 2013 VA examiner recognized that the Veteran had complaints of PVST and arrhythmia, but provided a well-reasoned opinion that the Veteran did not have ischemic heart disease.  This is consistent with the results of the August 2013 electrocardiogram that was normal, the September 2013 myocardial perfusion scan that was also normal, and the September 2013 cardiac stress test that showed a low probability for the presence of coronary artery disease.

The VA examiner also observed that the Veteran had not been diagnosed with paroxysmal SVT and was on no medication for cardiac arrhythmia.  Again, based on the Veteran's medical records and clinical tests, it appeared that he had normal heart function and was not taking prescribed medication for a heart disability.  In fact, in August 2013, the VA physician who examined the Veteran speculated that the chest pain was likely gastrointestinal in nature.

Since the VA examiner-physician's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295. 

While earlier evidence suggested that the Veteran had current ischemic heart disease, the VA opinion is more probative because the physician-examiner had the opportunity to review the entire record, including all of the extensive diagnostic testing.  The examiner's opinion was more informed and he also provided more extensive reasoning for his conclusions. 

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The VA opinion clearly supports a finding that the earlier reports of ischemic heart disease were incorrect.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of ischemic or coronary artery disease is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of heart disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes a symptom of chest pain that led to cardiac tests that revealed no signs of significant blockage in the Veteran's coronary arteries.

In sum, a preponderance of the evidence is against the claim for service connection for a heart disorder, including as due to exposure to herbicides.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a heart disability, to include paroxysmal supraventricular tachycardia and ischemic heart disease, including as due to exposure to herbicides, is denied.


REMAND

The September 2012 rating decision denied service connection for residuals of malaria, tinnitus, PTSD, degenerative joint disease of the right ankle, a back injury, a TBI, COPD, sleep apnea, diabetes mellitus, type II, and bilateral hearing loss.  In a December 2012 signed statement, the Veteran stated that he "totally" disagreed with the RO's decision and appealed "all denied issues".  The Board construes the Veteran's statement as a notice of disagreement.  The issues must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matters of entitlement to service connection for residuals of malaria, tinnitus, PTSD, degenerative joint disease of the right ankle, a back injury, a TBI, COPD, sleep apnea, diabetes mellitus type II, and bilateral hearing loss.  If, and only if, the Veteran timely perfects an appeal as to the matters, should these claims be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


